DETAILED ACTION
This is a non-final Office action addressing applicant’s response 21 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16
Claims 17-28 are pending.
Claims 17 and 23-28 are examined.
Claims 18-22 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

bold italics.

Claim 17: A bolt having an elongated cross-section extending over a portion of the bolt's length (lacks antecedent basis) whereas a portion of the bolt's length with circular cross-section (indefinite as this has not been previously established and does not have proper antecedent basis – e.g., “a portion of the bolt’s length having a circular cross-section”) is threaded and wherein said elongated cross-section's shape generally corresponds to the an outline of a hole in a part (indefinite as to the metes and bounds of what constitutes “a part” – further, the preamble is directed to a “bolt” not the combination of a bolt with additional components) that said elongated cross-section is to enter whereas the length of said elongated cross-section exceeds the width (objected to as lacking antecedent basis) of said hole in the part.  

Claim 23: The bolt of Claim 17 with said elongated cross-section's shape corresponding to the outline of the hole in the part that said elongated cross-section is to enter, whereas said hole is accordingly larger (indefinite as to with what the hole is “larger”) to enable the bolt entry while leaving an appropriate, for a given bolt size, clearance (indefinite as to the metes and bounds of what constitutes an “appropriate” clearance) between said elongated cross-section and said outline of the hole in the part (the claims should reflect constant language – e.g., the previous referenced limitation states “the outline of the hole in the part” whereas the current reference states “said outline of the hole in the part”).  

Claim 24: A method for joining two parts together by a bolt having an elongated cross- section over a portion of the bolt length (lacks antecedent basis – e.g., previously claim that the bolt has “a length”), comprising the steps of: 
- Providing the bolt having the elongated cross-section over the portion of the bolt length, whereas a portion the bolt's length with circular cross-section is threaded (“a portion…circular cross-section” is indefinite for reasons previously provided), 
- Providing a part which is to face the bolt head (lacks antecedent basis), wherein said part has an elongated hole with the hole outline (lacks antecedent basis) corresponding to the shape of the elongated cross-section of the bolt whereas said hole is accordingly larger to enable the bolt entry while leaving an appropriate (indefinite as this appears to be an incomplete statement) for said bolt size clearance (lacks antecedent basis) around the bolt, 
(indefinite as “a part” has been previously provided) which is to face the a nut, whereas said part (indefinite as to which “said part” is referenced) has a hole that is for the bolt to enter, 
- Providing the nut suitable (indefinite as to the metes and bounds of what constitutes “suitable”) for the bolt, 
- Entering the bolt through first the part which is to face the bolt head and then through the part which is to face the nut, so that the end (lacks antecedent basis) of the bolt protrudes through the part which is to face the nut, 
- Screwing the nut on said bolt end, (3 12/21/2020 10:10 AM141548470684 15712738300 pg 4 of 9 
- Positioning the parts relative to each other and holding the parts in their position, 
- Tightening the nut, 
Whereby said two parts will be joined together.  

	Claims 25-28: the claims are replete with issues previously addressed, which will not be repeated here for brevity.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson (U.S. Publication 2016/0258459).

Claim 17: Wilkerson discloses a bolt having an elongated cross-section (Fig. 22: 146) extending over a portion of the bolt's length (as shown) whereas a portion of the bolt's length with circular cross-section is threaded (152) and wherein said elongated cross-section's shape generally corresponds to the an outline of a hole (Fig. 21: 124) in a part that said elongated cross-section is to enter whereas the length of said elongated cross-section exceeds the width of said hole in the part (as best shown in Fig. 22; see paragraph [0042]).  

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson.

Claim 24: Wilkerson discloses a method for joining two parts together by a bolt (Fig. 22) having an elongated cross-section (148) over a portion of the bolt length (as shown), comprising the steps of: 
- Providing the bolt having the elongated cross-section over the portion of the bolt length (as shown), whereas a portion the bolt's length with circular cross-section (150) is threaded (152), 

While Wilkerson does not specifically disclose the nut with this embodiment (see however paragraph [0049] which discloses nuts may be used), the examiner takes Official notice that nuts are common in the art of fastening mechanisms.
The result of the modification of the prior art would provide - Providing a part which is to face the a nut (the member being connected by the bold would have a face that would meet this limitation), whereas said part has a hole that is for the bolt to enter (as would be required), 
- Providing the nut suitable for the bolt (as rendered obvious above), 
- Entering the bolt through first the part which is to face the bolt head and then through the part which is to face the nut, so that the end of the bolt protrudes through the part which is to face the nut (as would be common in connecting two members), 

- Positioning the parts relative to each other and holding the parts in their position (as would be common so that the connected members are properly aligned), 
- Tightening the nut (as would be the result to secure the members), 
Whereby said two parts will be joined together (as would be the complete result).  

Claim 25: The obvious modification of the prior art provides the method of Claim 24 except wherein the hole in the part that is to face the nut is circular.  The examiner takes the position that it would have been obvious at the time of filing to a person having ordinary skill in the art to have the portion circular to prevent unwanted movement of the member with respect to the bolt.  

Claim 26: The obvious modification of the prior art provides the method of Claim 24 except wherein the hole in the part that is to face the nut has an outline corresponding to the shape of elongated cross-section of the bolt for situations where said elongated cross-section of the bolt extents into the part facing the nut.  It would have been obvious at the time the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the member shaped in the claimed manner would permit a desired connection, and one having ordinary skill in the art would have the desired shape based on the type of connection being made.

Claim 27: Wilkerson discloses a bolting system comprising a bolt having a non-circular and non-square cross-section (146) extending over a portion of the bolt's length whereas a portion of the bolt's length with circular cross-section is threaded (see 152); also comprising a part which is to face a bolt head (140, as best understood), wherein there is a hole (124), that an outline said non-circular and non-square cross-section corresponds to, that said non-circular and non-square cross-section is to enter (see paragraph [0042]), whereas said hole is accordingly larger to enable the bolt entry while leaving an appropriate, for a given bolt size, clearance between said non-circular and non-square cross-section and said outline of the hole in the part (as would be necessary for the bolt to be able 

Claim 28: The bolting system of Claim 27 where said non-circular and non-square cross-section is an elongated cross-section (as shown generally).

Response to Arguments
The following addresses applicant’s remarks/arguments dated 21 December 2020.

Claim rejections – 35 USC 112(b):
	Applicant’s amendments overcome many of the issues raised under this heading.  See, however, additional issues remain and some new issues arise under this heading based on amendments made.


Claim rejections – 35 USC 102 and 103:
	Upon further review in light of applicant’s arguments, the examiner finds persuasive applicant’s position with the limitation “elongated” with respect to the cross section (e.g., Claim 17, line 1: “A bolt having an elongated cross-section”).  In light of applicant’s disclosure, the term “elongated” does not appear to include an object having a circular cross section.  See however upon further review the newly cited art regarding this feature.

Constructive claim drafting assistance:
	The examiner is still willing to assist in drafting an allowable claim upon determining allowable subject matter.  Applicant is invited to contact the examiner for an interview to determine with what applicant desires assistance, as a bolt, a method, and a combination of a bolt with additional parts are claimed in independent claims.  Applicant’s courtesies are appreciated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Upon further search in light of applicant’s arguments, see Speck (U.S. Patent 4,854,114; Figs. 9 and 10), Neudorf (U.S. Patent 7,814,735), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649